Citation Nr: 0017715	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  95-38 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of postoperative residuals of left patella 
surgery with a tender subcutaneous nodule underlying the 
surgical scar, currently rated as 10 percent disabling.

2.  Evaluation of an olecranon spur of the left elbow, 
currently assigned a noncompensable evaluation.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1979 to 
November 1994.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an April 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).

Although the Board has continued to characterize the service 
connected condition under consideration as "postoperative 
residuals of left patella surgery with a tender subcutaneous 
nodule underlying the surgical scar" as has been carried 
forward by the RO, it recognizes that the nodule was removed 
in 1996.  


FINDINGS OF FACT

1.  Postoperative residuals of left patella surgery with a 
tender subcutaneous nodule underlying the surgical scar is 
manifested by no more than slight recurrent subluxation or 
lateral instability.

2.  Olecranon spur of the left elbow does not result in 
limitation of motion or functional impairment.


CONCLUSIONS OF LAW

1.  Postoperative residuals of left patella surgery with a 
tender subcutaneous nodule underlying the surgical scar is no 
more than 10 percent disabling.  38 U.S.C.A. § 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5299-
5257 (1999).

2.  The criteria for a compensable evaluation for olecranon 
spur of the left elbow have not been met. 38 U.S.C.A. § 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5015 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for postoperative residuals of left 
patella surgery with a tender subcutaneous nodule underlying 
the surgical scar and for an olecranon spur of the left elbow 
was granted in an April 1995 rating decision.  Both 
disabilities were assigned a noncompensable evaluation from 
December 1, 1994.  The appeal was remanded by the Board in 
January 1997 for examination.  In July 1997, the evaluation 
for postoperative residuals of left patella surgery with a 
tender subcutaneous nodule underlying the surgical scar was 
increased to 10 percent from December 1, 1994.  The appeal 
was remanded by the Board in April 1998 and August 1999.

Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  An RO 
decision awarding an increase in a veteran's disability 
rating, but not awarding the maximum benefit allowed, does 
not fully resolve the administrative appeal from the 
original rating, rather, the appeal initiated by the notice 
of disagreement with the original rating remains pending 
unless the veteran withdraws it.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The Board has continued the issue as entitlement to an 
increased evaluation.  The appellant is not prejudiced by 
this naming of the issue.  The Board has not dismissed any of 
the issues and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue has been phrased.  It also appears that the Court has 
not provided a substitute name for the issue.  In reaching 
the determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case.  Fenderson v. Brown, 12 Vet. 
App. 119 (1999).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the identified treatment 
sources and multiple VA examinations were conducted.  The 
Board remanded the appeal of the two issues in January 1997, 
April 1998 and August 1999 for additional medical 
examination.  The Board finds that the examinations conducted 
in August 1999 fully complied with the Board's prior Remands.  
Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, there 
is no indication from the appellant or his representative 
that there is outstanding evidence which would be relevant to 
this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The Board has also considered the application of 38 C.F.R. 
§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant has contended that he has pain in his left 
knee, and has complained of locking and giving out to 
examiners.  He has pain in his left elbow from lifting and 
doing push-ups, although his range of motion is fine.

Service medical records reveal that the appellant had a chip 
fracture in the left elbow in July 1986.  A probable medial 
collateral strain in his left knee was noted in September 
1988.  He was diagnosed with a left elbow strain in June 
1993.  He had minor pain with good range of motion and 
strength.  An olecranon spur was shown on X-ray.  At the time 
of his retirement examination in October 1994, a prominence 
over the left patella was noted and the knee was stable.  The 
appellant reported pain with walking or standing for 
prolonged periods.  His upper extremities were normal and he 
made no complaints referable to the left elbow.  He indicated 
that he was right-handed.  In November 1994, an unsuccessful 
attempt was made to excise the nodule from the appellant's 
left patella.

A VA examination was conducted in January 1995.  The 
appellant reported a protuberance on the posterior aspect of 
his left elbow that was tender to the touch.  He walked 
briskly and without a limp.  On examination there was a small 
transverse 1-inch surgical scar over the midpoint of his left 
patella.  Underlying this scar was a moveable indurated 
nodule that was approximately 1-cm. in diameter.  There was 
no joint effusion.  He had full extension and flexion 
possible to 130 degrees.  There was a bony prominence of the 
olecranon that was slightly tender to the touch.  Range of 
motion in the left elbow was within normal limits.  X-ray 
examination of the left knee was normal and an olecranon spur 
was noted on the left elbow.  He was diagnosed with status 
post patella surgery with tender subcutaneous nodule 
underlying the surgical scar over the mid-patella and 
exostoses of the olecranon process of the left elbow.

Magnetic resonance imaging of the left knee in July 1995 
revealed a Grade II signal in the medial meniscus posterior 
body region that did not involve an articular surface.  There 
was joint effusion.  The anterior and posterior cruciate 
ligaments were intact.  The medial and lateral collateral 
ligaments were intact.  

The appellant underwent removal of the left knee nodular 
fibroma of the tendon sheath in April 1996.

A VA examination was conducted in April 1997.  The appellant 
reported that he had no difficulty with his elbow, and 
occasional discomfort in his left knee.  On examination there 
was full flexion and extension in his elbow.  There was a 
prominence at the tip of the left olecranon that was non-
tender and there was no overlying bursa.  X-ray examination 
revealed a small calcific density in the substance of the 
triceps tendon.  There was no limitation of function.  Range 
of motion in the left knee was from 0 to 160 degrees which 
was similar to the right knee.  There was no instability.  
There was definite post patellar crepitus without complaint 
of discomfort with pressure applied over the patella.  There 
was definite chondromalacia at the patello femoral 
articulation with no restriction of function.  

VA Medical Center notes from April 1998 documented a 
complaint of lateral left knee pain after exercising.  On 
examination there was full range of motion, no edema and good 
strength.

A VA examination was conducted in May 1998.  The appellant 
was working and had not missed any time from work due to his 
elbow or knee.  He denied left elbow pain except when he 
applied pressure for a long period of time to the elbow.  He 
did not complain of any pain in the left knee except when 
pressure was applied to the patella.  He was actively 
engaging in exercise.  He had a normal gait and was able to 
squat and arise without difficulty.  There was a well-healed 
scar on the left anterior patella that was non-tender and not 
adherent to the underlying tissues.  There was tenderness to 
pressure over the left patella and no fluid in the knee.  
There was full range of motion with flexion to 140 degrees 
and extension to 0 degrees.  The internal and external 
ligaments were intact with no laxity.  There was a bony spur 
on the left olecranon process and no fluid in the bursa.  
There was full range of motion with flexion to 145 degrees, 
supination to 85 degrees and pronation to 80 degrees.  X-rays 
revealed a large spur at the olecranon process of the left 
elbow and a normal left knee.  Chondromalacia of the left 
knee and a bony spur on the left olecranon were diagnosed.

VA Medical Center notes from July 1998 documented a complaint 
of left knee pain.  The left knee was unremarkable without 
warmth, erythema or swelling.  There was full range of motion 
in the left lower extremity.  There was a negative drawer 
sign and motor strength was 5/5.  In August 1998, he had 
continued pain along the lateral aspect of his left knee.  
The knee was neurovascularly intact with full range of motion 
and no effusion.  There was no ligamentous instability and it 
was tender along the iliotibial band.  X-rays were negative.  
In September 1998 the left knee pain was well controlled off 
analgesics and the appellant was jogging daily.

X-ray examination of the left knee in February 1999 revealed 
minimal degenerative changes.

In May 1999, the appellant complained of chronic pain with 
locking when walking, but not during jogging.  On examination 
there was no effusion and range of motion was within normal 
limits.  A left knee brace was in place.  He had stopped 
running for 8 weeks.  There was no effusion, no joint line 
tenderness, no buckling and no giving way.  Magnetic 
resonance imaging revealed a little peripheral tear of the 
meniscus.  The ligaments were intact.  By July 1999, the 
appellant indicated he was going back to his activities 
slowly and was relatively symptom-free.  

A VA examination was conducted in August 1999.  The claims 
folder was reviewed.  The appellant reported severe pain in 
the left knee with minor trauma.  He could not kneel and the 
joint locked with walking.  He was working full-time and 
jogging, playing basketball and racquetball regularly.  The 
lateral side of his left knee hurt after jogging.  The spur 
on his left elbow bothered him only if hyperextended the 
joint.  On examination the elbow was not tender on palpation 
of the olecranon process.  There was no swelling.  There was 
full active range of motion and no pain or weakness.  There 
was no deformity in the left knee and no tenderness to 
palpation of the left patella.  There was a smooth scar on 
the anterior patella that was non-tender.  He had full active 
range of motion.  There was no pain, weakness, instability or 
ligament laxity.  There was a negative Lachman's and a 
positive McMurray's test.  Minimal degenerative joint disease 
of the left knee was shown on X-ray.  There was no excess 
fatigability, no instability and pain did not limit function 
of the left knee or the left elbow.  Degenerative joint 
disease of the left knee, a large spur of the left elbow, a 
small medial meniscal tear of the left knee and status post 
excision of a benign tumor in the left knee was diagnosed.  
In a separate report from the August 1999 examination, the 
same examiner also noted that there was a normal 5 degrees of 
valgus in both knees.  The knee scars were well healed, 
nontender and not swollen.  There was no pain with range of 
motion testing.  Patella-femoral function intact.  Varus and 
valgus stress testing, pivot shift and drawer testing were 
all negative.  Testing for meniscus disruption was negative 
and not painful.  There was no ligamentous instability in the 
elbows.  Stressing the triceps elicited a minimal amount of 
pain.

A VA examination was conducted in September 1999.  His main 
complaint was pain and locking of the left knee.  On 
examination he was able to ambulate without any difficulty.  
He had a normal 5 degrees of valgus in both knees.  There 
were two well-healed scars over the patella area of the left 
knee.  The scars were not tender or swollen.  There was mild 
grating with patella femoral compression but no pain was 
elicited with this test.  Range of motion was from 0 to 140 
degrees bilaterally and there was no pain with range of 
motion testing.  Patella femoral function was intact.  There 
was no left patella instability and no joint line tenderness.  
Valgus and varus stress testing, Lachman's, pivot shift and 
drawer testing of the left knee were all within normal limits 
and there was no pain elicited.  The signs for meniscus 
disruption were negative and not painful.  The left elbow 
showed normal valgus and alignment.  There was prominence of 
the olecranon of the left elbow that was not tender.  
Stressing the triceps elicited a minimal amount of pain.  X-
rays revealed a small calcific density with some enlargement 
of the tip of the triceps that suggested some spurring.  A 
previous left knee X-ray was normal.

An evaluation at the VA Medical Center in October 1999 
indicated that the range of motion in the joints was normal 
and there was no edema.  The left knee brace was in place.  
In November 1999, the appellant was back to full exercise 
without any problems.  The knee was benign and 
neurovascularly intact, with full range of motion and no 
effusion.


Left Knee

The left knee disability has been rated by analogy to other 
impairment of the knee.  38 C.F.R. § 4.71a; Diagnostic Code 
5257.  After Remand and an examination, the RO assigned a 10 
percent evaluation noting the presence of painful motion.  It 
is clear that the determination was in keeping with 38 C.F.R. 
§ 4.59 (1999).  Whether the analogy should have been to 
diagnostic code 5260 or 5261 is a matter of debate.  
Regardless, the RO recognized the presence of some minimal 
impairment and assigned the minimum compensable evaluation.  
Section 4.59 does not direct the method of the assignment of 
the evaluation and the choice by the RO is not clearly and 
unmistakably erroneous.  The assignment of two 10 percent 
evaluations based on the same painful motion would violate 
the rule against pyramiding.  Severe recurrent subluxation or 
lateral instability warrants a 30 percent rating.  Moderate 
recurrent subluxation or lateral instability warrants a 20 
percent rating and slight recurrent subluxation or lateral 
instability warrants a 10 percent rating.  38 C.F.R. § 4.71a; 
Diagnostic Code 5257 (1999).

The Board has also considered other Diagnostic Codes 
pertaining to the knee joint when evaluating the severity of 
this disability.  With dislocated semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint, a 20 percent evaluation is assigned.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5258.

Flexion of the leg limited to 15 degrees is given a 30 
percent evaluation; for flexion limited to 30 degrees a 20 
percent evaluation is assigned; for flexion limited to 45 
degrees a 10 percent evaluation is assigned; and a 
noncompensable evaluation is assigned for flexion limited to 
60 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5260 (1999).

With extension of the leg limited to 45 degrees, a 50 percent 
evaluation is warranted.  With extension limited to 30 
degrees, a 40 percent evaluation is warranted.  With 
extension limited to 20 degrees, a 30 percent evaluation is 
warranted.  With extension limited to 15 degrees, a 20 
percent evaluation is warranted.  With extension limited to 
10 degrees, a 10 percent evaluation is warranted.  When 
extension limited to 5 degrees, a noncompensable evaluation 
is assigned.  38 C.F.R. § 4.71a; Diagnostic Code DC 5261 
(1999).

As there is no evidence of ankylosis in the joint, removal of 
the semilunar cartilage, nonunion or malunion of the tibia 
and fibula or genu recurvatum, Diagnostic Codes 5256, 5259, 
5262, 5263 are inapplicable.

Evaluation under Diagnostic Codes 5003, 5010 for arthritis 
was also considered. Diagnostic Code 5003 provides that for 
degenerative arthritis established by X-ray findings, it will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected, to be combined, not added.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
rating is provided for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent rating 
is provided for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  The 20 percent 
and 10 percent ratings based on X-rays findings are not to be 
combined with ratings based on limitation of motion.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation. 38 C.F.R. § 4.14 (1999).  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
If a claimant has a disability rating under Diagnostic Code 
5257 for instability of the knee and there is also X-ray 
evidence of arthritis and limitation of motion severe enough 
to warrant a zero-percent rating under Diagnostic Code 5260 
(limitation of flexion) or Diagnostic Code 5261 (limitation 
of extension), a separate rating is available under the 
Diagnostic Codes for arthritis (5003 or 5010). VAOPGPREC 23-
97 (1997).  A separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59 (1999).  VAOPGPREC 9-98 (1998).

The provisions of 38 C.F.R. § 4.59 (1999) further clarify 
that with any form of arthritis, painful motion is an 
important factor of disability.  The facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  
Muscle spasm will greatly assist the identification.  The 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.

The left knee disability is currently evaluated as 10 percent 
disabling under Diagnostic Code 5299-5257 and the 
preponderance of the evidence is against a higher evaluation.  
Moderate recurrent subluxation or lateral instability has not 
been demonstrated.  Moderate recurrent subluxation or lateral 
instability was not shown in the left knee as reported in May 
1998, July 1998, May 1999, August 1999 and September 1999.

The preponderance of the evidence is against a higher 
evaluation under Diagnostic Code 5258.  Although the 
appellant has complained to examiners of locking, and 
magnetic resonance imaging revealed a meniscal tear, the left 
knee has been consistently not swollen on examination.  
Furthermore, locking has never been demonstrated on 
examination and the appellant's gait has been normal when 
observed.  The preponderance of the evidence is against a 
higher evaluation under the Diagnostic Codes for flexion and 
extension, as range of motion has been normal on examination.

Minimal degenerative joint disease was noted on X-ray in 
February 1999.  However, range of motion is not limited to a 
noncompensable degree as it has been reported as normal.  
Therefore, a separate compensable evaluation for arthritis is 
not warranted.  VAOPGPREC 23-97.  Although the appellant has 
sometimes complained of pain with exercise, pain has not been 
elicited with motion on examination.  The appellant has 
complained of pain when pressure was applied to the patella, 
however this is not painful motion and a separate evaluation 
for arthritis is therefore not warranted.  VAOPGPREC 9-98.

The Board has considered whether there is functional 
impairment that warrants a higher evaluation due to 
postoperative residuals of left patella.  The Court has 
established that the DeLuca provisions are applicable to 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  Range of motion has not been shown to be limited on 
multiple examinations.  The appellant has complained of pain 
on use.  However, we are left with the unmistakable 
impression that the appellant does not have subluxation, 
instability, limitation of motion or functional impairment.  
The holding in DeLuca does not assist this appellant.  He has 
full range of motion, good muscle strength, a normal gait and 
engages in regular exercise.  Although some lateral 
tenderness has been objectively demonstrated and pain 
elicited when the patella was depressed, his range of motion 
was not painful, therefore there is no functional impairment 
due to pain.  He had normal coordination, endurance and no 
fatigability.  There was no weakness since examiners noted 
that strength was normal and he was able to squat and arise.  
The appellant has not complained of more motion than normal 
and none has been identified.  

The veteran is competent to report functional impairment, 
pain and locking.  In fact, it appears that the RO accepted 
some of his complaints as a basis to award the minimum 
compensable evaluation.  However, his complaints are 
inconsistent with the objective physical findings.  We 
conclude that the observations of skilled professional are 
more probative of the degree of impairment than the 
appellant's own statements.  Although he has contended that 
his disability warrants a higher evaluation, the findings on 
multiple examinations do not warrant a higher evaluation and 
because of their objective nature, they are the most 
probative evidence of the degree of the appellant's 
impairment.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Residuals of surgery can also be rated for a post-surgical 
scar if applicable.  Diagnostic Code 7804 provides a 10 
percent evaluation for superficial scars that are tender and 
painful on objective demonstration.  A scar is not a 
compensable condition unless the veteran experiences some 
complications with the scar; the current state of the record 
does not document any such complications.  See generally 38 
C.F.R. § 4.118; see also 38 C.F.R. § 4.48, Chelte v. Brown, 
10 Vet. App. 268 (1997).


Left Elbow

An olecranon spur of the left elbow has been evaluated as a 
benign new growth of the bone.  38 C.F.R. § 4.71a; Diagnostic 
Code 5015 directs evaluation based on limitation of motion of 
the affected joint.  

Limitation of flexion in either the major or minor forearm to 
110 degrees is noncompensable.  Limitation of flexion of 
either the major or minor forearm to 100 degrees warrants a 
10 percent evaluation; limitation of flexion of either 
forearm to 90 degrees warrants a 20 percent evaluation; 
limitation of flexion of the minor forearm to 70 degrees 
warrants a 20 percent evaluation; limitation of flexion of 
the minor forearm to 55 degrees warrants a 30 percent 
evaluation; and limitation of flexion of the minor forearm to 
45 degrees warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206 (1999).

Limitation of extension of either the major or minor forearm 
to 45 degrees warrants a 10 percent evaluation; limitation of 
extension of either the major or minor forearm to 60 degrees 
warrants a 10 percent evaluation; limitation of extension of 
either forearm to 75 degrees warrants a 20 percent 
evaluation; limitation of extension of the minor forearm to 
90 degrees warrants a 20 percent evaluation; limitation of 
extension of the minor forearm to 100 degrees warrants a 30 
percent evaluation; and limitation of extension of the minor 
forearm to 110 degrees warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5207 (1999).

When forearm flexion in either arm is limited to 100 degrees 
and extension to 45 degrees, a 20 percent evaluation is 
assigned.  38 C.F.R. § 4.71a; Diagnostic Code 5208 (1999).

Limitation of range of motion in the left elbow has not been 
demonstrated, therefore a compensable evaluation cannot be 
assigned under Diagnostic Codes 5206-5208.  Arthritis has not 
been demonstrated on X-rays examination.  Although the 
presence of the olecranon spur can be considered evidence of 
a periarticular pathology, painful motion has not been 
reported or demonstrated on examination, therefore the 
periarticular pathology is not productive of painful motion.  
Likewise, the DeLuca provisions do not assist the appellant.  
The appellant has complained only of pain with hyperextension 
of the joint or the application of pressure for a long time, 
but on objective examination, no functional impairment has 
been demonstrated.  Range of motion has been reported as 
normal, therefore less movement or more movement than normal 
has not been shown.  Weakened movement; excess fatigability; 
incoordination; and painful movement have not been 
demonstrated, therefore there is no basis for concluding that 
there is a functional impairment that warrants a compensable 
evaluation.  The objective findings on examination outweigh 
the appellant's contention that his disability warrants a 
higher evaluation.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert,, 1 Vet. App. at 49.


ORDER

A higher rating for postoperative residuals of left patella 
surgery with a tender subcutaneous nodule underlying the 
surgical scar is denied.  A compensable evaluation for 
olecranon spur of the left elbow is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

